                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


  UNITED STATES OF AMERICA,
  Plaintiff,

  v.                                                                  Case No. 19–CV–00723–JPG

  $54,580.00 IN UNITED STATES
  CURRENCY,
  Defendant.

                                 MEMORANDUM & ORDER

 I.     INTRODUCTION

        This is a civil forfeiture action. Before the Court is the Government’s Motion to Strike

Claim, (ECF No. 21), and Claimant Jacques Diallo’s Motion to File Answer Instanter, (ECF No.

23). Because Claimant did not provide an adequate excuse for his failure to comply with the

statutory requirements for contesting the forfeiture, the Court GRANTS the Government’s Motion

to Strike Claim and DENIES Claimant’s Motion to File Answer Instanter.

II.     PROCEDURAL & FACTUAL HISTORY

        In January 2019, a Task Force Officer (“TFO”) with the Drug Enforcement Administration

conducted a traffic stop on Interstate 70 in Madison County, Illinois. (Verified Compl. Ex. A, at

1, ECF No. 1–1). Claimant was among the passengers in the stopped vehicle. (Id.). The TFO caught

the scent of marijuana emanating from Claimant, searched the vehicle, and discovered “several

bundles of vacuum-sealed United States currency hidden underneath the rear passenger bench

seat.” (Id. at 4). Claimant stated that the cash represented proceeds from his afterparty business,

and he intended using it to purchase vehicles, although “he did not have information about any

specific vehicles.” (Id. at 7). A K9 sniff confirmed the odor of narcotics on the seized currency.

(Id. at 5–6).
         The Government filed a Verified Complaint for Forfeiture in this Court alleging that the

 seized currency constitutes money furnished by, or traceable to, a controlled substance offense.

 (ECF No. 1). It then issued a Direct Notice of Civil Judicial Forfeiture on July 26 indicating that

 potential claimants must file a claim within 45 days—10 days more than what is required by the

 federal rule. (ECF No. 4). The Notice was mailed to Claimant and his then-attorney by regular and

 certified mail. (Id.).

         Claimant retained new counsel and answered the Verified Complaint on August 30. (ECF

 No. 8). The Court struck the Answer because the federal rule requires that a claim for assets be

 filed before an answer. (ECF No. 16). Claimant then filed a Claim for Assets on October 31. (ECF

 No. 12). The Government now asks the Court to strike Claimant’s Claim because it was untimely

 filed; and Claimant requests the Court to excuse the tardiness and grant him leave to file a renewed

 answer.

III.     LAW & ANALYSIS

         The procedural requirements in civil forfeiture actions are governed by the Civil Asset

 Forfeiture Reform Act and the Supplemental Rules for Certain Admiralty and Maritime Claims

 (the “Supplemental Rules”). Relevant here, potential claimants have 35 days after the Government

 files a notice of forfeiture to submit a claim for assets, unless the notice states otherwise or the

 Court has good cause to set a different time. Supp. Rule G(4)(b)(ii)(B), 5(a)(ii)(A). A claimant

 must then “serve and file an answer to the complaint . . . within 21 days after filing the claim.”

 Id. at 5(b).

         “The main procedural requirements imposed by Rule G are that ‘the claimant must show

 that he has filed a timely claim and answer, that the claim is properly verified, and that he has

 identified himself and alleged an interest in the property.’ ” United States v. Funds in the Amount




                                               —2—
of $239,400, 795 F.3d 639, 643 (7th Cir. 2015) (quoting Stefan D. Cassella, Asset Forfeiture Law

in the United States § 9–4, 326–27 (2d ed. 2013)); see Supp. Rule G(4), (5). A claim for assets is

not a complicated filing: It need only identify the claimant and the specific property claimed, state

the claimant’s interest in the property, be signed under penalty of perjury, and be served on the

Government. United States v. $196,969.00 U.S. Currency, 719 F.3d 644, 645–46 (7th Cir. 2013).

       Federal Rule of Civil Procedure 6(b)(2) permits a claimant in a civil forfeiture action to

file a late claim upon a showing of “excusable neglect.” However, once a potential claimant is

given notice of a proceeding and advice on how to properly join it, due process does not require a

district court to grant the claimant additional time to file a proper claim. See United States v. U.S.

Currency in the Amount of $2,857.00, 754 F.2d 208, 215 (7th Cir. 1985). The Government may

move to strike a claim or answer that does not comply with the Supplemental Rules at any time

before trial. Supp. Rule G(8)(c).

       Although the filing of a proper claim is “an essential element” of a claimant’s standing to

contest a forfeiture, United States v. U.S. Currency in the Amount of $2,857.00, 754 F.2d 208, 215

(7th Cir. 1985), the Court must consider the following factors before determining whether a

claimant should be permitted to file a late claim: 1) the time at which the claimant became aware

of the seizure; 2) the reasons proffered for the delay; 3) whether the claimant advised the Court

and the Government of its interest in the currency before the claim deadline; 4) whether the

Government would be prejudiced by allowing the late filing; 5) the sufficiency of the answer in

meeting the basic requirements of the verified claim; and 6) whether the claimant timely petitioned

for an enlargement of time, see United States v. U.S. Currency, the Amount of 103,387.27, 863

F.2d 555, 562 (7th Cir. 1988).




                                               —3—
       The factors enumerated by the Seventh Circuit weigh in favor of striking the Claim. First,

Claimant was present during the seizure and was made immediately aware that it was in the

Government’s custody. The Government also sent him and his then-attorney the Notice via regular

and certified mail. It provided instructions regarding how to contest the forfeiture and the deadlines

for doing so.

       The reasons proffered for the delay are also insufficient. Claimant contends that “[t]he

confusion was in the fact that” his prior attorney “filed the initial claim but never entered his

appearance.” More specifically, Claimant’s prior attorney filed a claim for assets in the

administrative proceeding but not this judicial proceeding, and his new attorney assumed that a

claim was filed here. But Claimant cannot use his prior attorney as a scapegoat; Claimant’s new

attorney failed to examine the record, a reasonable expectation when an attorney takes on an

ongoing case. The mistakes of Claimant’s attorney are thus “imputed to him and deprive him of

standing.” United States v. Commodity Account No. 549 54930, 219 F.3d 595, 598 (7th Cir. 2000);

see also United States v. DiMucci, 879 F.2d 1488, 1496 (7th Cir. 1989) (“It seems clear to us that

the law in this circuit is that an attorney’s conduct must be imputed to his client in any context.”)

(emphasis in original).

       The Court agrees with Claimant that the stricken answer provided adequate notice to the

Court and the Government of Claimant’s interest in the currency. The Court also agrees that the

Government has not been significantly prejudiced by the delay, although there are legitimate

concerns regarding evidence becoming stale and the Government’s ability to obtain testimony

from relevant witnesses.

       Finally, the stricken answer failed to meet the basic requirements for a claim for assets, and

Claimant failed to request additional time to file a tardy claim. The Government filed a Motion to




                                               —4—
 Strike Claimant’s Answer in October. Rather than contesting the Motion, Claimant filed a Claim

 nearly three months past the deadline without requesting an extension or providing the Court with

 an explanation for the delay. It was not until January 2020 that Claimant asked the Court to excuse

 the procedural defects.

        Considering the totality of the circumstances, Claimant failed to provide the Court with an

 adequate explanation for his failings, and the one proffered does not constitute excusable neglect.

IV.     CONCLUSION

        The Court GRANTS the Government’s Motion to Strike Claim and DENIES Claimant’s

 Motion to File Answer Instanter. The Clerk of Court is DIRECTED to strike the Claim from the

 record. (ECF No. 12).

        IT IS SO ORDERED.



 Dated: Wednesday, February 12, 2020
                                                      S/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      UNITED STATES DISTRICT JUDGE




                                              —5—
